Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Olds on 8/11/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: A turbine blade comprising: 
an airfoil including a pressure side and a suction side; 
a platform including a pressure side wall,  wall, , a top wall, and a bottom wall; 
a root extending from the bottom wall;
a pressure side pocket positioned under the platform on the pressure side and exterior to the root; and 
a hole having a first end in the pressure side pocket and having a second end in the pressure side wall.
Claim 11: A gas turbine engine comprising: 
a compressor section compressing air and delivering it into a combustor section, and a turbine section downstream of said combustor section, said turbine section including a high pressure turbine rotor having at least one turbine blade; 
said at least one turbine blade having an airfoil including a pressure side and a suction side; 
a platform including a pressure side wall,  wall, , a top wall, and a bottom wall; 
a root extending from the bottom wall;
a pressure side pocket positioned under the platform on the pressure side and exterior to the root; and 
a hole having a first end in the pressure side pocket and having a second end in the pressure side wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741